


110 HR 924 IH: Domestic Pet Turtle Market Access Act

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 924
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Alexander (for
			 himself, Mr. Baker,
			 Mr. McCrery,
			 Mr. Boustany,
			 Mr. Jindal,
			 Mr. Jefferson, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Food and Drug Administration to permit the
		  sale of baby turtles as pets so long as the seller uses proven methods to
		  effectively treat salmonella.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Pet Turtle Market Access Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Pet turtles less
			 than 10.2 centimeters in diameter have been banned for sale in the United
			 States by the Food and Drug Administration since 1975 due to health
			 concerns.
			(2)The Food and Drug
			 Administration does not ban the sale of iguanas or other lizards, snakes,
			 frogs, or other amphibians or reptiles that are sold as pets in the United
			 States that also carry salmonella bacteria. The Food and Drug Administration
			 also does not require that these animals be treated for salmonella bacteria
			 before being sold as pets.
			(3)The technology to
			 treat turtles for salmonella, and make them safe for sale, has greatly advanced
			 since 1975. Treatments exist that can nearly eradicate salmonella from turtles,
			 and individuals are more aware of the causes of salmonella, how to treat
			 salmonella bacteria, and the seriousness associated with salmonella
			 bacteria.
			(4)University
			 research has shown that these turtles can be treated in such a way that they
			 can be raised, shipped, and distributed without having a recolonization of
			 salmonella.
			(5)University
			 research has also shown that pet owners can be equipped with a treatment
			 regiment that allows the turtle to be maintained safe from salmonella.
			(6)The Food and Drug
			 Administration should allow the sale of turtles less than 10.2 centimeters in
			 diameter as pets as long as the sellers are required to use proven methods to
			 treat the turtles for salmonella and maintain a safe pet.
			3.Sale of baby
			 turtles
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Food and Drug Administration shall not restrict the
			 sale by a turtle farmer or other commercial retail seller of a turtle that is
			 less than 10.2 centimeters in diameter as a pet if—
				(1)the turtle is
			 raised, shipped, and sold using methods that are proven to keep the turtle free
			 of salmonella, using salmonella safety standards that are comparable to such
			 standards relating to other animals, including reptiles and amphibians, that
			 are allowed for sale as pets, or animal products that are allowed for sale as
			 food products;
				(2)the Administration
			 has approved a plan submitted by the turtle farmer or commercial retail seller
			 involved relating to compliance with paragraph (1); and
				(3)the farmer or other
			 commercial retail seller includes, with the sale of such a turtle, a disclosure
			 to the buyer that includes—
					(A)information
			 regarding—
						(i)the
			 dangers, including possible severe illness or death, especially for at-risk
			 people who may be susceptible to salmonella bacteria, such as children,
			 pregnant women, and others who may have weak immune systems, that could result
			 if the turtle is not properly handled and safely maintained;
						(ii)the
			 proper handling of the turtle, including an explanation of proper hygiene such
			 as handwashing after handling a turtle; and
						(iii)the proven
			 methods of treatment that, if properly applied, keep the turtle safe from
			 salmonella;
						(B)a detailed
			 explanation of how to properly treat the turtle to keep it safe from
			 salmonella, using the proven methods of treatment referred to under
			 subparagraph (A), and how the buyer can continue to purchase the tools,
			 treatments, or any other required item to continually treat the turtle;
			 and
					(C)a statement that
			 buyers of pet turtles should not abandon the turtle or abandon it outside, as
			 the turtle may become an invasive species to the local community, but should
			 instead return them to a commercial retail pet seller or other organization
			 that would accept turtles no longer wanted as pets.
					(b)Plan
				(1)In
			 generalA turtle farmer or other commercial seller that desires
			 to sell a turtle as provided for under subsection (a) shall submit a plan to
			 the Food and Drug Administration that details the manner in which the farmer or
			 seller will ensure compliance with the requirements of subsection (a)(1) with
			 respect to the turtles involved. The plan shall include use of non-antibiotic
			 compounds that suppress or eliminate the presence of salmonella in turtle
			 hatchlings.
				(2)Action by
			 FDANot later than 30 days after the date on which the Food and
			 Drug Administration receives a plan under paragraph (1), the Administration
			 shall accept or reject such plan. If such plan is rejected, the Administration
			 shall provide clear, specific guidance on the reasons for such rejection. The
			 Administration may only reject such a plan if it is determined that the plan
			 fails to achieve the same salmonella safety standards as such standards
			 relating to other animals, including reptiles and amphibians, that are allowed
			 for sale as pets, or animal products that are allowed for sale as food
			 products.
				(c)Rule of
			 constructionNothing in this section shall be construed to permit
			 the Food and Drug Administration to hold the sale of turtles less than 10.2
			 centimeters in diameter as a pet to any greater salmonella safety standard
			 applicable to other reptiles or amphibians sold as pets, animals sold as pets,
			 or food products regulated by such Administration.
			
